The facts stated in the two concluding paragraphs of the finding having been found, the court's judgment was properly rendered. The situation thus presented is in such striking analogy to that in GeneralHospital Society v. New Haven Rendering Co., 79 Conn. 581,65 A. 1065, that the reasoning by which the judgment in that case was supported is conclusive of the correctness of this. It need not be repeated. The foundation of the defendant's liability is not to be found in any express promise or direct assumption of obligation. The court has found none, and has carefully avoided resting its judgment upon one. What the court has found, and what it made the basis of its judgment, *Page 508 
is certain knowledge and conduct on the part of the defendant leading to the ultimate conclusion that it had assumed as its own the assurance of its responsibility for the care of its servant given by its bookkeeper to the plaintiff, and upon the faith of which he acted.General Hospital Society v. New Haven Rendering Co.,79 Conn. 581, 586, 65 A. 1065.
The testimony objected to was properly received. No part of it, of course, was competent to show an express promise by the defendant to pay for the plaintiff's services, or an obligation to do so directly assumed by ratification or otherwise, since no authority to make such promise, or to incur such obligation, was shown in any person who undertook to speak upon the subject. But it was neither received nor used for any such purpose. Its relevancy arose from the fact that it had, as was shown in the case cited, a material bearing upon the pertinent matter of knowledge and conduct, and as furnishing a basis for material inferences in respect thereto. Each matter was "one link in a chain of circumstances which establishes a liability in the defendant not founded on its direct promise."
Upon the evidence, the court's ultimate conclusion, embodied in the last two paragraphs of the finding, which we are asked to correct, was justified. The opinion in the case cited sufficiently demonstrates that fact. One other paragraph of the finding which we are asked to correct is fully supported by the testimony. The changes asked for by reason of the court's failure to incorporate in the finding certain paragraphs of the defendant's draft-finding would not, if made, materially alter the situation as we have presented it. The requests to correct are denied.
   There is no error.
In this opinion the other judges concurred.